Per Curiam. This case comes up on a motion filed by appellees to strike the bill of exceptions filed in this cause from the record, and affirm the judgment of the Circuit Court. The bill of exceptions shows upon its face that it was not presented to the judge who tried the cause below, until five days had expired after the same should have been presented in order to comply with the terms upon which the appeal was granted. In such a case the filing of the hill of exceptions makes it no part of the record. To become a part of the record the hill must be filed in apt time. Hance v. Miller, 21 Ill. 639; Burst v. Wayne, 13 Ill. 599; Satonstall v. Canal Commissioners, 13 Ill. 705. The motion must he sustained to the extent of striking the hill of exceptions from the record.